Citation Nr: 1745145	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  11-07 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1981 to May 2001.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In his March 2011 substantive appeal, the Veteran requested a hearing.  In September 2011, he withdrew his hearing request. 

In September 2015, the Board remanded the claim on appeal for additional development.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

In a February 2017 decision, the Board granted a 10 percent rating for bilateral plantar fasciitis from October 19, 2009.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) to the extent that the Board denied a rating in excess of 10 percent for bilateral plantar fasciitis from October 19, 2009.  Pursuant to a Joint Motion for Remand, the Court, in an August 2017 Order, vacated the Board's February 2017 decision (as to the matter of entitlement to a compensable rating in excess of 10 percent for bilateral plantar fasciitis) and remanded the matter to the Board to consider each of the Veteran's feet individually for rating purposes.  


FINDINGS OF FACT

1. The Veteran's plantar fasciitis of the right foot is most appropriately characterized as moderate.

2.  The Veteran's plantar fasciitis of the left foot is most appropriately characterized as moderate.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 10 percent, but no higher, for plantar fasciitis of the right foot have been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code 5284 (2016).

2.  The criteria for an evaluation of 10 percent, but no higher, for plantar fasciitis of the left foot have been met.   38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code 5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The Veteran was service-connected for bilateral plantar fasciitis in a May 2010 rating decision, at which time the RO assigned a noncompensable rating pursuant 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5299-5276, effective October 19, 2009.  Such hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code-in this case, acquired flatfoot, -to identify the basis for the rating.  See 38 C.F.R. § 4.27.  As the rating schedule does not provide specific criteria for plantar fasciitis, this disability was evaluated by analogy to pes planus under DC 5276.  See 38 C.F.R. §§ 4.20, 4.71a.   

In a February 2017 decision, the Board granted a 10 percent rating for bilateral plantar fasciitis pursuant to 38 C.F.R. § 4.71a, DC 5284, effective October 19, 2009.  The Board changed the assigned DC from DC 5299-5276 to DC 5284 for the following reasons.  Butts, 5 Vet. App. at 538; Murray, 24 Vet. App. at 425.  The Veteran's primary complaint was soft tissue foot pain aggravated by prolonged standing and walking.  DC 5276 details symptoms particular to pes planus without emphasis on soft tissue pain.  38 C.F.R. § 4.71a, DC 5276.  The evidence did not show that the Veteran had clinically observable foot deformity contemplated in the 10 percent rating under DC 5276.  Id.  By contrast, DC 5284 provides a disability rating for holistic foot impairment without specifying clinical manifestations.  Although the Veteran did not sustain a traumatic foot injury, the disability etiology is related to general overuse or physical exertion in service.  Thus, the Board found the physical origin of the current disability to be within the purview of DC 5284 for other foot injuries.  38 C.F.R. §§ 4.3, 4.71a, DC 5284.  For these reasons, the Board currently finds DC 5284 is the most appropriate DC in this case.  Id.

DC 5284 provides for a 10 percent rating for a moderate foot disability, a 20 percent rating for moderately severe foot disability, and the maximum 30 percent rating for severe foot disability.  A 40 percent rating is assigned for actual loss of use of the foot.  See 38 C.F.R. § 4.71a, DC 5284.  Since plantar fasciitis is not specifically listed in the rating schedule, DC 5284 is applicable.  

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2016).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for a higher disability rating. 
38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6.

In considering the applicability of other foot DCs, the Board finds that DCs 5277 (weak foot), 5278 (claw foot), 5279 (metatarsalgia), 5280 (hallux valgus), 5281 (hallux rigidus), 5282 (hammer toe), and 5283 (malunion or nonunion of the tarsal or metatarsal bones) do not apply, as the Veteran is service-connected for plantar fasciitis and the symptoms attributable to it do not overlap with these foot disorders.  

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Court, in Correia v. McDonald, 28 Vet. App 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  However, VA's Office of General Counsel has stated that Diagnostic Code 5284 is a more general diagnostic code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, VA's General Counsel concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40, 4.45, and the DeLuca case.  See VAOPGCPREC 9-98 (Aug. 14, 1998) Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In the present case, consideration of functional loss and DeLuca is not warranted because the impairment is not based on limitation of motion.

Private medical records dated from June 2008 to August 2008 show that the Veteran had foot pain, which was initially believed to be a stress fracture.  The foot problems were later attributed to plantar fasciitis.  The Veteran was treated with Achilles tendon stretching exercises, arch supports and steroid medication.  By August 2008, he had some improvement from the treatment regimen.  

In May 2010, the Veteran was afforded a VA podiatry examination; the examiner noted review of the claims file.   The Veteran reported that he developed pain in the soles of both feet while standing.  He sought podiatry treatment in 2008 and received a boot to stretch the ligaments in his feet.  He did not believe the treatment was successful.  He had a burning pain on the plantar aspect of both feet with weight bearing.  It increased when he wore shoes.  The examiner noted that the Veteran had burning pain and pressure sensation when he wore shoes and was in a weight-bearing position.  Walking or standing increased the pain if he was weight-bearing for an hour or more.  The only alleviating factor was rest.  He was employed as a police officer and worked on his feet about seven hours a day.  However, he denied any functional impairment at work due to foot pain and was not limited in daily activities.  The Veteran denied weakness, stiffness, swelling, heat/ redness, fatigability or lack of endurance in his feet.  He did not take medication.  He used the boot every night to stretch his feet, but did not believe it helped.  He denied any flare-ups or use of assistive ambulation devices.  He did not have any functional limitation, but his symptoms worsened after an hour of standing or walking.  Clinical examination for the feet showed normal appearance with the exception of the right great toenail.  Skin color and temperature were normal.  Pulses were intact and normal.  Neurological findings were normal.  Deep tendon reflexes were intact at the ankle.  There was no tenderness to manipulation of the feet.  Range of motion was intact without painful motion, edema, instability, weakness or tenderness.  Gait was normal.  There were no callosities or evidence of abnormal weight bearing.  There was no unusual shoe-wear pattern.  No other deformity was found.  There was no evidence of significant flat foot and metatarsophalangeal joint was normal for both great toes.  The examiner diagnosed bilateral plantar fasciitis.  She also noted that some symptoms may be attributed to diabetic neuropathy.  

June 2010 private medical records noted complaints of burning pain affecting both feet.  Diabetic neuropathy was considered as a cause of the pain.  

In a September 2010 addendum, the May 2010 VA examiner clarified that the burning pain was consistent with diabetic neuropathy and the pressure type pain was due to plantar fasciitis.  She did not record objective findings for either disorder.  

September 2012 VA treatment records showed that the Veteran received insole/arch support orthoses for both feet.  

May 2013 VA treatment records reflected that the Veteran had an orthotic consultation for diabetic shoes.  Clinical evaluation showed sensation intact, good range of motion and strength, insert use, and bunions.  No swelling was observed.  The clinician determined that the Veteran did not meet the criteria to issue diabetic shoes.  

August 2013 private medical records noted the Veteran complained of foot pain that was aggravated by standing and tight fitting shoes.  Clinical examination revealed pain to palpation over the extensor tendons of the foot and pain with pressure over several joints of the toes.  The examiner assessed foot pain and provided medication.  

August 2013 X-ray report of the feet revealed moderate hallux valgus bilaterally.  

September 2013 private medical records documented a complaint of burning pain on the top of both foot, noted to increase with activity and wearing shoes.  He had insoles, but they were ineffective.  Clinical evaluation showed decreased circulation.  No pain was found upon range of motion of both feet and ankles.  Muscle strength was normal.  Mild pain was noted on palpation of medial midfoot bilaterally.  Epicritic sensation and proprioception were grossly intact.  The examiner assessed bilateral foot pain.  

October 2013 magnetic resonance imaging (MRI) report of the left foot revealed mild degeneration at the talonavicular, naviculocuneiform, calcaneocuboid, and first metatarsophalangeal joints.  MRI of the right foot revealed moderate naviculocuneiform and mild talonavicular joint degeneration.  

October 2013 medical records reflected that the insoles given at the last visit helped alleviate some of the Veteran's foot pain.  Clinical evaluation was substantially similar to the September 2013 clinical findings.  The clinician noted the recent MRI findings and diagnosed osteoarthritis, bilateral feet.  

October 2013 VA primary care records showed that the Veteran was not satisfied with the pain levels in his feet.  He described having chronic 10 pain in his feet.  It was a throbbing sensation helped by medication and aggravated by walking, standing, and sitting.  It interfered with his sleep and mobility.  The examiner noted that the Veteran was having an outside MRI for his feet.  

March 2014 VA records include an orthotic consultation.  He was fitted with a half inch heel wedge for his right foot.  

In August 2014, the Veteran underwent a VA Disability Benefits Questionnaire (DBQ) for foot conditions.  The examiner diagnosed the Veteran with bilateral hallux valgus, bilateral plantar fasciitis, and degenerative joint disease of the distal toes, bilateral feet.  The Veteran stated that he developed foot problems in 1982 from prolonged standing, walking, running, and field training exercises.  The condition became progressively worse.  The Veteran reported that pain was worse when standing, which made daily activities more difficult.  The examiner found that the Veteran's plantar fasciitis was mild for both feet.  The foot conditions would not chronically compromise weight bearing, but required orthotics.  Pain was found on physical examination for both feet.  The examiner listed diagnoses of mild hallux valgus deformity for the right foot, moderate hallux valgus for the left foot, and minimal degenerative joint space narrowing at the distal toes.   

September 2015 VA treatment records revealed that the Veteran believed his plantar fasciitis pain was increasing.  He requested night splints for treatment.  

In September 2015, the Veteran underwent another DBQ for foot conditions.  The VA examiner reviewed the Veteran's claims file and performed a clinical evaluation.  She diagnosed the Veteran with bilateral hallux valgus, bilateral plantar fasciitis, and degenerative joint disease.  The Veteran reported he had plantar fasciitis in service, that it had become progressively worse, and orthotics did not help.  He used a stretching boot and Tylenol as needed.  He worked as a police officer and had difficulty walking long distances.  His feet hurt in the morning and while standing still.  It was difficult for him to stand in one place due to pain in the soles of both feet.  Once he started walking and stretching his feet, he had some pain relief; however, the pain worsened after five minutes of walking.  On clinical evaluation, the examiner noted pain for both feet.  The examiner determined that there was no functional loss for either foot.  She noted imaging studies that documented degenerative arthritis.  The examiner found that although the Veteran had several podiatry diagnoses, his symptoms were mostly due to service-connected plantar fasciitis.  She cited the areas of pain affecting the soles of both feet.  Notably, she detailed that degenerative arthritis only affected the toes and for hallux valgus, the areas affected by it were not identified as painful.   

After careful review of the record, with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's plantar fasciitis of the right foot is most appropriately rated as 10 percent disabling as an overall moderate foot injury and his plantar fasciitis of the left foot is most appropriately rated as 10 percent disabling as an overall moderate foot injury, pursuant to DC 5284.  38 C.F.R. § 4.71a, DC 5284.  

The Board finds that the Veteran's statements are competent.  A Veteran is competent to report on that which he has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case, the Veteran has personal knowledge of the pain he feels and the effectiveness of treatment.  Therefore, the Veteran's statements on his symptoms are competent.  The Veteran's statements are credible.  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  The Veteran's statements are consistent with his medical treatment records and the May 2010, August 2014, and September 2015 VA examinations.  Therefore, the Veteran's statements on his symptoms are credible. 

Applying DC 5284 to the case, the Board finds a moderate foot injury disability is approximated for the Veteran's right foot and left foot.  See Burton, 25 Vet. App. at 4-5; 38 C.F.R. §§ 4.3, 4.7, 4.59, 4.71a, DC 5284.  The Veteran has competently and credibly reported bilateral foot pain.  The medical evidence corroborates his reports.  Although the Veteran has additional nonservice-connected foot conditions, the September 2015 VA medical opinion indicated his complaint of bilateral foot pain was attributable to service-connected plantar fasciitis.  Mittleider v. West, 11 Vet. App. 181 (1998) (holding that when it is not possible to separate symptoms due to non-service-connected disability, symptoms must be attributed to service-connected disability).  The Veteran had difficulty with prolonged standing and walking, which resulted in pain in both feet.  It interfered with his work as a police officer.  The Board notes that the August 2014 VA examination described the Veteran's bilateral foot disability as mild.  However, the Board is not bound by this characterization, and it must be considered in the context of the entire record.  38 C.F.R. §§ 4.2, 4.6.  Given the overall impairment described by the Veteran and medical evidence of record, the Board finds that a moderate foot disability is approximated under DC 5284 for the right foot and left foot.  Burton, 25 Vet. App. at 4-5; 38 C.F.R. §§ 4.3, 4.7, 4.59, 4.71a, DC 5284.  

A rating in excess of 10 percent for plantar fasciitis of the right foot and plantar fasciitis of the left foot is not warranted under DC 5284.  38 C.F.R. §§ 4.3, 4.7, 4.59, 4.71a, DC 5284.  The evidence weighs against a finding that the overall severity of the Veteran's foot disabilities are moderately severe or greater.  Id.  In the clinical assessments, the examiners indicated that the foot pain is generally associated with prolonged standing or walking.  Plantar fasciitis was not shown to cause significant physical deformity.  The ambulation devices are limited to orthotics and do not include use of a walker or wheelchair.  Also, the September 2015 VA examiner found that there was no function loss in either foot.  For these reasons, the clinical descriptions generally weigh against a finding of moderately severe or severe right and left foot disabilities.  Id.   

The Board has also considered whether the Veteran's plantar fasciitis of the right foot and plantar fasciitis of the left foot is an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321 (b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").

As described above, the severity of the Veteran's plantar fasciitis is encompassed within the assigned rating criteria under DC 5284.  The rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

For all the forgoing reasons, the Board finds that a 10 percent, but no higher, for plantar fasciitis of the right foot and a separate 10 percent, but no higher, for plantar fasciitis of the left foot is warranted.  While the Board has resolved reasonable doubt in the Veteran's favor in awarding a 10 percent rating for the right foot and a 10 percent rating for the left foot, the Board also finds that the preponderance of the evidence is against the assignment of any higher ratings at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
ORDER

Entitlement to an initial 10 percent rating, but no higher, for plantar fasciitis of the right foot is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial 10 percent, but no higher, for plantar fasciitis of the left foot is granted, subject to the laws and regulations governing the payment of monetary benefits.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


